EXHIBIT 10.11


SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT (this "Agreement") made as of the last date set forth on
the signature page hereof between Optex Systems, Inc., a Delaware corporation
(the "Company"), and the undersigned (the "Subscriber”).
 
WITNESSETH:
 
WHEREAS, the Company is conducting a private offering (the "Offering")
consisting of up to 45 units (the "Units"), with each Unit consisting of 300,000
shares of common stock, no par value (the "Common Stock"), and 300,000 warrants
to purchase a share of common stock with an exercise price of $0.45 per share
(the "Warrants"), at a purchase price of $45,000 per Unit; and
 
WHEREAS, the Subscriber desires to purchase that number of Units set forth on
the signature page hereof on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
1.           SUBSCRIPTION FOR UNITS AND REPRESENTATIONS BY SUBSCRIBER
 
1.1              Subject to the terms and conditions hereinafter set forth and
in the Confidential Private Offering Memorandum dated December 9, 2008 (such
memorandum, together with all amendments thereof and supplements and exhibits
thereto, the "Memorandum"), the Subscriber hereby irrevocably subscribes for and
agrees to purchase from the Company such number of Units, and the Company agrees
to sell to the Subscriber as is set forth on the signature page hereof, at a
price equal to $45,000 per Unit. The purchase price is payable by personal or
business check or money order made payable to "U.S. Bank National Association as
Escrow Agent f/b/o Optex Systems, Inc." contemporaneously with the execution and
delivery of this Agreement by the Subscriber. Subscribers may also pay the
subscription amount by, wire transfer of immediately payable funds to:
 
RBK:
U.S. Bank National Association, as Escrow Agent
ABA:
091000022
BNF:
U.S. Bank Trust N.A.
A/C:
180121167365
Attn:
TFM – Scott Kjar
Ref:
Optex Systems, Inc. Escrow #129636000

 
 
 

--------------------------------------------------------------------------------

 

1.2               The Subscriber recognizes that the purchase of the Units
involves a high degree of risk including, but not limited to, the following: (a)
the Company requires funds in addition to the proceeds of the Offering; (b) an
investment in the Company is highly speculative, and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Units; (c) the Subscriber may not be able to liquidate its
investment; (d) transferability of the Common Stock and the Warrants is
extremely limited; (e) in the event of a disposition, the Subscriber could
sustain the loss of its entire investment; (f) the Company has not paid any
dividends since its inception and does not anticipate paying any dividends; (g)
the Company may issue additional securities in the future which have rights and
preferences that are senior to those of the Common Stock; and (h) that the
Company stock may not successfully become actively traded. Without limiting the
generality of the representations set forth in Section 1.5 below, the Subscriber
represents that the Subscriber has carefully reviewed the section of the
Memorandum captioned "Risk Factors."
 
1.3               The Subscriber represents that the Subscriber is an
"accredited investor" as such term is defined in Rule 501 of Regulation D
("Regulation D") promulgated under the Securities Act of 1933, as amended (the
"Securities Act"), and that the Subscriber is able to bear the economic risk of
an investment in the Units.
 
1.4               The Subscriber hereby acknowledges and represents that (a) the
Subscriber has knowledge and experience in business and financial matters, prior
investment experience, or the Subscriber has employed the services of a
"purchaser representative" (as defined in Rule 501 of Regulation D), attorney
and/or accountant to read all of the documents furnished or made available by
the Company both to the Subscriber and to all other prospective investors in the
Units to evaluate the merits and risks of such an investment on the Subscriber's
behalf; (b) the Subscriber recognizes the highly speculative nature of this
investment; and (c) the Subscriber is able to bear the economic risk that the
Subscriber hereby assumes.
 
1.5              The Subscriber hereby acknowledges receipt and careful review
of this Agreement, the Memorandum (which includes the Risk Factors), including
all exhibits thereto, and any documents which may have been made available upon
request as reflected therein (collectively referred to as the "Offering
Materials") and hereby represents that the Subscriber has been furnished by the
Company during the course of the Offering with all information regarding the
Company, the terms and conditions of the Offering and any additional information
that the Subscriber has requested or desired to know, and has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the Company and the
terms and conditions of the Offering.
 
1.6              (a)    In making the decision to invest in the Units the
Subscriber has relied solely upon the information provided by the Company in the
Offering Materials. To the extent necessary, the Subscriber has retained, at its
own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Units hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber's consideration of an investment in the Units other than the Offering
Materials.

 
 

--------------------------------------------------------------------------------

 

(b)    The Subscriber represents that (i) the Subscriber was contacted regarding
the sale of the Units by the Company (or an authorized agent or representative
thereof) and (ii) no Units were offered or sold to it by means of any form of
general solicitation or general advertising, and in connection therewith, the
Subscriber did not (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.
 
1.7              The Subscriber hereby represents that the Subscriber, either by
reason of the Subscriber's business or financial experience or the business or
financial experience of the Subscriber's professional advisors (who are
unaffiliated with and not compensated by the Company or any affiliate or selling
agent of the Company, directly or indirectly), has the capacity to protect the
Subscriber's own interests in connection with the transaction contemplated
hereby.
 
1.8              The Subscriber hereby acknowledges that the Offering has not
been reviewed by the U.S. Securities and Exchange Commission (the "SEC") nor any
state regulatory authority since the Offering is intended to be exempt from the
registration requirements of Section 5 of the Securities Act pursuant to
Regulation D promulgated thereunder. The Subscriber understands that the Common
Stock, the Warrant Shares (defined below), and the Warrants have not been
registered under the Securities Act or under any state securities or "blue sky"
laws and agrees not to sell, pledge, assign or otherwise transfer or dispose of
the Common Stock, Warrant Shares, or Warrants unless they are registered under
the Securities Act and under any applicable state securities or "blue sky" laws
or unless an exemption from such registration is available.
 
1.9              The Subscriber understands that the Common Stock, Warrant
Shares and Warrants have not been registered under the Securities Act by reason
of a claimed exemption under the provisions of the Securities Act that depends,
in part, upon the Subscriber's investment intention. In this connection, the
Subscriber hereby represents that the Subscriber is purchasing the Units for the
Subscriber's own account for investment and not with a view toward the resale or
distribution to others. The Subscriber, if an entity, further represents that it
was not formed for the purpose of purchasing the Units.
 
1.10             The Subscriber understands that there is no trading market for
the Common Stock and that an active market may not develop for the Common Stock.
The Subscriber understands that even if an active market develops for the Common
Stock, Rule 144 promulgated under the Securities Act requires for non-affiliates
("Rule 144"), among other conditions, a one-year holding period commencing as of
the date that the Company files "Form 10 information" with the SEC, prior to the
resale of securities acquired in a non-public offering without having to satisfy
the registration requirements under the Securities Act. The Subscriber
understands and hereby acknowledges that the Company is under no obligation to
register any of the Common Stock, the Warrant Shares, or the Warrants under the
Securities Act or any state securities or "blue sky" laws other than as set
forth in Article 5.

 
 

--------------------------------------------------------------------------------

 
 
1.11             The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Common Stock, the Warrant Shares,
and the Warrants that such securities have not been registered under the
Securities Act or any state securities or "blue sky" laws and setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement. The Subscriber is aware that the Company will make a notation in
its appropriate records with respect to the restrictions on the transferability
of such securities. The legend to be placed on each certificate shall be in form
substantially similar to the following:
 
"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED. UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "ACT-) OR ANY STATE SECURITIES OR
"BLUE SKY LAWS," AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED."
 
1.12             The Subscriber understands that the Company will review this
Agreement and is hereby given authority by the Subscriber to call Subscriber's
bank or place of employment or otherwise review the financial standing of the
Subscriber; and it is further agreed that the Company and the Placement Agent,
in their sole discretion, reserve the unrestricted right, without further
documentation or agreement on the part of the Subscriber, to reject or limit any
subscription, to accept subscriptions for fractional shares of Common Stock and
to close the Offering to the Subscriber at any time and that the Company will
issue stop transfer instructions to its transfer agent with respect to such
Common Stock.
 
1.13             The Subscriber hereby represents that the address of the
Subscriber furnished by Subscriber on the signature page hereof is the
Subscriber's principal residence if Subscriber is an individual or its principal
business address if it is a corporation or other entity.
 
1.14             The Subscriber represents that the Subscriber has full power
and authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Units. This Agreement constitutes the legal, valid
and binding obligation of the Subscriber, enforceable against the Subscriber in
accordance with its terms.
 
1.15             If the Subscriber is a corporation, partnership, limited
liability company, trust, employee benefit plan, individual retirement account,
Keogh Plan, or other tax-exempt entity, it is authorized and qualified to invest
in the Company and the person signing this Agreement on behalf of such entity
has been duly authorized by such entity to do so.

 
 

--------------------------------------------------------------------------------

 

1.16             The Subscriber acknowledges that at such time, if ever, as the
Common Stock, Warrants and the Warrant Shares are registered (as such term is
defined in Article 5 hereof), sales of the Common Stock, Warrants and Warrant
Shares will be subject to state securities laws.
 
1.17            (a)        The Subscriber agrees not to issue any public
statement with respect to the Subscriber's investment or proposed investment in
the Company or the terms of any agreement or covenant between them and the
Company without the Company's prior written consent, except such disclosures as
may be required under applicable law or under any applicable order, rule or
regulation.
 
(b)         The Company agrees not to disclose the names, addresses or any other
information about the Subscribers, except as required by law; provided, that the
Company may use the name of the Subscriber for any offering or in any
registration statement filed pursuant to Article 5 in which the Subscriber's
Common Stock is included.
 
1.18             The Subscriber understands that the Units are being offered and
sold in reliance on specific exemptions from the registration requirements of
federal and state securities laws and that the Company and the principals and
controlling persons thereof are relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments, and understandings set
forth herein in order to determine the applicability of such exemptions and the
undersigned's suitability to acquire Units.
 
1.19             The Subscriber agrees to hold the Company and its directors,
officers, employees, affiliates, controlling persons and agents and their
respective heirs, representatives, successors and assigns harmless and to
indemnify them against all liabilities, costs and expenses incurred by them as a
result of (a) any sale or distribution of the Common Stock, Warrant Shares, or
Warrants by the Subscriber in violation of the. Securities Act or any applicable
state securities or "blue sky" laws; or (b) any false representation or warranty
or any breach or failure by the Subscriber to comply with any covenant made by
the Subscriber in this Agreement or any other document furnished by the
Subscriber to any of the foregoing in connection with this transaction. To the
best of the Purchaser’s knowledge, neither the Purchaser nor any person
providing funds to the Purchaser:  (i) is under investigation by any
governmental authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist related activities, any crimes which in
the United States would be predicate crimes to money laundering, or any
violation of any Anti-Money Laundering Laws (as hereinafter defined); (ii) has
been assessed civil or criminal penalties under any Anti-Money Laundering Laws;
or (iii) has had any of its funds seized or forfeited in any action under any
Anti-Money Laundering Laws. For purposes of this paragraph, the term “Anti-Money
Laundering Laws” shall mean laws, regulations and sanctions, state and federal,
criminal and civil, that: (i) limit the use of and/or seek the forfeiture of
proceeds from illegal transactions; (ii) limit commercial transactions with
designated countries or individuals believed to be terrorists, narcotics dealers
or otherwise engaged in activities contrary to the interests of the United
States; (iii) require identification and documentation of the parties with whom
a Financial Institution conducts business; or (iv) are designed to disrupt the
flow of funds to terrorist organizations. Such laws, regulations and sanctions
shall be deemed to include the USA Patriot Act of 2001, Pub. L. No. 107-56 (the
“Patriot Act”), the Bank Secrecy Act, 31 U.S.C. Section 5311 et. seq. (the “Bank
Secrecy Act”), the Trading with the Enemy Act, 50 U.S.C. Appendix, the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et. seq.,
and the sanction regulations promulgated pursuant thereto by the OFAC, as well
as laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.

 
 

--------------------------------------------------------------------------------

 

2.           REPRESENTATIONS BY AND COVENANTS OF THE COMPANY
 
The Company hereby represents and warrants to the Subscriber that:
 
2.1              Organization, Good Standing And Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to conduct
its business.
 
2.2              Authorization; Enforceability. The Company has all corporate
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. All corporate action on the part of the
Company, its directors and stockholders necessary for the (i) authorization
execution, delivery and performance of this Agreement by the Company; and (ii)
authorization, sale, issuance and delivery of the Common Stock and Warrants
contemplated hereby and the performance of the Company's obligations hereunder
has been taken. This Agreement has been duly executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy. The Common Stock and
Warrant Shares, when issued and fully paid for in accordance with the terms of
this Agreement, will be validly issued, fully paid and nonassessable. The
issuance and sale of the Common Stock and Warrant Shares contemplated hereby
will not give rise to any preemptive rights or rights of first refusal on behalf
of any person which have not been waived in connection with this offering.
 
3.           TERMS OF SUBSCRIPTION
 
3.1              The Company is offering the Units through Newbridge Securities
Corporation, as placement agent (the “Placement Agent”) on an “all or none
basis” with respect to the initial 22 Units (the “Minimum Offering”) and
thereafter, on a “best efforts” basis until all of the Units (including up to 5
over-allotment Units, the “Additional Units”) are sold (the “Maximum Offering”)
or the Offering period terminates, whichever occurs first.  The initial closing
may not be held until such time as (i) subscriptions for the Minimum Offering
have been received, and (ii) the Company has entered into a definitive agreement
(the “Definitive Reverse Merger Agreement”) setting forth the terms under which
it will merge into a public company or become a wholly-owned subsidiary of a
public company (the “Reverse Merger”).  If the initial closing is not held by
February 28, 2009 all subscription proceeds will be returned to the subscribers
without interest or deduction and the Offering will terminate.

 
 

--------------------------------------------------------------------------------

 

3.2              Unless terminated earlier in the Company’s and the Placement
Agent’s discretion, the Offering Period will expire on February 28, 2009,
provided, however, if the Minimum Offering is closed on or before February 28,
2009, the termination date may be extended by up to an additional 30 days in the
Company’s and the Placement Agent’s discretion, without notice to the investors
(the “Termination Date”). Pending the closing of the Minimum Offering all
subscription proceeds will be held in escrow at U.S. Bank National Association.
Subscriptions for Units may not be revoked once tendered, except in accordance
with certain state laws.
 
3.3              Following each closing the net proceeds therefrom will remain
in escrow (“Bank Escrow”) until such time as the Company has completed the
Reverse Merger. In the event that the Company does not complete the Reverse
Merger before March 31, 2009, each investor’s entire investment shall be
returned without interest or deduction by May 30, 2009. The Company has agreed
in the event of such distribution, any amounts previously paid to the Placement
Agent as commissions will be repaid by the Company and added to the Bank Escrow.
 
3.4              This Offering can be withdrawn at any time before closing and
is specifically made subject to the terms described in this Memorandum.  The
Company reserves the right to reject any subscription, in whole or in part, or
to allocate to any prospective investor less than the number of securities
subscribed for.  The minimum investment is $45,000 (1 Unit), although the
Company and the Placement Agent may, in their discretion, accept subscriptions
for a lesser amount.
 
3.5              After the initial closing of the Minimum Offering the Company
may conduct one or more subsequent closings covering additional Units up to the
Maximum Offering, but not later than Termination Date.
 
4.           CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBERS
 
4.1             The Subscriber's obligation to purchase the Units at the Closing
is subject to the fulfillment on or prior to such Closing of the following
conditions, which conditions may be waived at the option of each Subscriber to
the extent permitted by law:
 
  (a)           Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the date of such
Closing shall have been performed or complied with in all material respects.

 
 

--------------------------------------------------------------------------------

 

 (b)           No Legal Order Pending. There shall not then be in effect any
legal or other order enjoining or restraining the transactions contemplated by
this Agreement.
 
(c)            No Law Prohibiting or Restricting Such Sale. There shall not be
in effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Common Stock or the Warrants (except as otherwise
provided in this Agreement).
 
5.            REGISTRATION RIGHTS
 
5.1            Definitions.  As used in this Agreement, the following terms
shall have the following meanings.
 
(a)            The term "Holder" shall mean any person owning or having the
right to acquire Registrable Securities or any permitted transferee of a Holder.
 
(b)            The terms "register," "registered" and "registration" refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
order of effectiveness of such registration statement or document.
 
(c)            The term "Registrable Securities" shall mean: (i) the Common
Stock, and (ii) the shares of common stock underlying the Warrants (the "Warrant
Shares"), provided, however, that securities shall only be treated as
Registrable Securities if and only for so long as they (A) have not been
disposed of pursuant to a registration statement declared effective by the SEC;
(B) have not been sold in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act so that all transfer
restrictions and restrictive legends with respect thereto are removed upon the
consummation of such sale; (C) are held by a Holder or a permitted transferee of
a Holder pursuant to Section 5.8; and (D) may not be disposed of under Rule 144
under the Securities Act without restriction.
 
(d)            The term "SEC Guidance" means (i) any publicly-available written
or oral guidance, requirements or notice of the staff of the. SEC, and (ii) the
Securities Act.
 
(e)            The term "Rule 415" means Rule 415 promulgated by the SEC
pursuant to the Securities Act, as such Rule may be amended or interpreted from
time to time, or any similar rule or regulation hereafter adopted by the SEC
having substantially the same purpose and effect as such Rule.

 
 

--------------------------------------------------------------------------------

 

5.2              Shelf Registration. The Company will use its best reasonable
efforts to file a registration statement, within 45 days after the filing of the
Company's "Form 10 information" with the SEC, covering the resale of all or such
portion of the Registrable Securities as permitted by SEC Guidance, for an
offering to be made on a continuous basis pursuant to Rule 415. The registration
statement filed pursuant to this Section 5.2 shall be on Form S-1, except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-1, in which case such registration shall be on another appropriate
form. In the event that less than all of the Registrable Securities are included
in the registration statement as a result of SEC Guidance, then the Company will
use its best reasonable efforts to file additional registration statements,
registering the allowable balance pursuant to Rule 415, in a manner permitted by
the SEC, until all of the Registrable Securities have been registered.
 
5.3              Registration Procedures. Whenever required under this Article 5
to include Registrable Securities in a Company registration statement, the
Company shall, as expeditiously as reasonably possible:
 
(a)            Use its best reasonable efforts to (i) cause such registration
statement to become effective, and (ii) cause such registration statement to
remain effective until the earliest to occur of (A) such date as the sellers of
Registrable Securities (the "Selling Holders") have completed the distribution
described in the registration statement and (B) such time that all of such
Registrable Securities are no longer, by reason of Rule 144 under the Securities
Act, required to be registered for the sale thereof by such Holders. The Company
will also use its best reasonable efforts to, during the period that such
registration statement is required to be maintained hereunder, file such
post-effective amendments and supplements thereto as may be required by the
Securities Act and the rules and regulations thereunder or otherwise to ensure
that the registration statement does not contain any untrue statement of
material fact or omit to state a fact required to be stated therein or necessary
to make the statements contained therein, in light of the circumstances under
which they are made, not misleading; provided, however, that if applicable rules
under the Securities Act governing the obligation to file a post- effective
amendment permits, in lieu of filing a post-effective amendment that (i)
includes any prospectus required by Section 10(a)(3) of the Securities Act or
(ii) reflects facts or events representing a material or fundamental change in
the information set forth in the registration statement, the Company may
incorporate by reference information required to be included in (i) and (ii)
above to the extent such information is contained in periodic reports filed
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act") in the registration statement.
 
(b)            Prepare and file with the SEC such amendments and supplements to
such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.
 
(c)            Furnish to the Selling Holders such numbers of copies of a
prospectus, including a preliminary prospectus as amended or supplemented from
time to time, in conformity with the requirements of the Securities Act, and
such other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them.

 
 

--------------------------------------------------------------------------------

 

(d)           Use best reasonable efforts to register and qualify the securities
covered by such registration statement under such other federal or state
securities laws of such jurisdictions as shall be reasonably requested by the
Selling Holders; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act.
 
(e)            In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering. Each Selling Holder
participating in such underwriting shall also enter into and perform its
obligations under such an agreement.
 
(f)             Notify each Holder of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, (i) when the registration
statement or any post-effective amendment and supplement thereto has become
effective; (ii) of the issuance by the SEC of any stop order or the initiation
of proceedings for that purpose (in which event the Company shall make every
effort to obtain the withdrawal of any order suspending effectiveness of the
registration statement at the earliest possible time or prevent the entry
thereof); (iii) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation of any proceeding for such purpose; and (iv)
of the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing.
 
(g)            Cause all such Registrable Securities registered hereunder to be
listed on each securities exchange or quotation service on which similar
securities issued by the Company are then listed or quoted.
 
(h)            Provide a transfer agent for all Registrable. Securities
registered pursuant hereunder and CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.
 
(i)            Cooperate with the Selling Holders and the managing underwriters,
if any, to facilitate the timely preparation and delivery of certificates
representing the Registrable Securities to be sold, which certificates will not
bear any restrictive legends; and enable such Registrable Securities to be in
such denominations and registered in such names as the managing underwriters, if
any, shall request at least two business days prior to any sale of the
Registrable Securities to the underwriters.
 
(j)              Comply with all applicable rules and regulations of the SEC.

 
 

--------------------------------------------------------------------------------

 

(k)             If the offering is underwritten and at the request of any
Selling Holder, use its best reasonable efforts to furnish on the date that
Registrable Securities are delivered to the underwriters for sale pursuant to
such registration: (i) opinions dated such date of counsel representing the
Company for the purposes of such registration, addressed to the underwriters and
the transfer agent for the Registrable Securities so delivered, respectively, to
the effect that such registration statement has become effective under the
Securities Act and such Registrable Securities are freely tradable, and covering
such other matters as are customarily covered in opinions of issuer's counsel
delivered to underwriters and transfer agents in underwritten public offerings
and (ii) a letter dated such date from the independent public accountants who
have certified the financial statements of the Company included in the
registration statement or the prospectus, covering such matters as are
customarily covered in accountants' letters delivered to underwriters in
underwritten public offerings.
 
5.4              Furnish Information. It shall be a condition precedent to the
obligation of the Company to take any action pursuant to this Article 5 with
respect to the Registrable Securities of any Selling Holder that such Holder
shall furnish to the Company such information regarding the Holder, the
Registrable Securities held by the Holder, and the intended method of
disposition of such securities as shall be reasonably required by the Company to
effect the registration of such Holder's Registrable Securities.
 
5.5              Registration Expenses. The Company shall bear and pay all
registration expenses incurred in connection with any registration, filing or
qualification of Registrable Securities with respect to registration pursuant to
Section 5.2 for each Holder, but excluding (i) legal expenses of the Holders and
(ii) underwriting discounts and commissions relating to Registrable Securities.
 
5.6              Delay of Registration. No Holder shall have any right to obtain
or seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Article.
 
5.7              Indemnification. In the event that any Registrable Securities
are included in a registration statement under this Article 5:

 
 

--------------------------------------------------------------------------------

 

(a)            To the extent permitted by law, the Company will indemnify and
hold harmless each Holder, any underwriter (as defined in the Securities Act)
for such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, or the Exchange Act, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a "Violation"): (i) any untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading, or (iii) any violation by the Company of the Securities Act, the
Exchange Act, or any rule or regulation promulgated under the Securities Act, or
the Exchange Act, and the Company will pay to each such Holder, underwriter or
controlling person, as incurred, any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability, or action; provided, however, that the indemnity agreement
contained in this Section 5.7(a) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability, or action if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld), nor shall the Company be liable in any such case for any
such loss, claim, damage, liability, or action to the extent that it arises out
of or is based upon a Violation which occurs in reliance upon and in conformity
with written information furnished expressly for use in connection with such
registration by any such Holder, underwriter or controlling person.
 
(b)            To the extent permitted by law, each Selling Holder will
indemnify and hold harmless the Company, each of its directors, each of its
officers, each person, if any, who controls the Company within the meaning of
the Securities Act, any underwriter, any other Holder selling securities in such
registration statement and any controlling person of any such underwriter or
other Holder, against any losses, claims, damages, or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Securities Act, or the Exchange Act, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Holder expressly for use in connection with such registration;
and each such Holder will pay, as incurred, any legal or other expenses
reasonably incurred by any person intended to be indemnified pursuant to this
Section 5.7(b), in connection with investigating or defending any such loss,
claim, damage, liability, or action; provided, however, that the indemnity
agreement contained in this Section 5.7(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld; provided, further, that, in no event shall any
indemnity under this Section 5.7(b) exceed the greater of the cash value of the
(i) gross proceeds from the Offering received by such Holder or (ii) such
Holder's investment pursuant to this Agreement as set forth on the signature
page attached hereto.

 
 

--------------------------------------------------------------------------------

 

(c)            Promptly after receipt by an indemnified party under this Section
5.7 of notice of the commencement of any action (including any governmental
action), such indemnified party shall, if a claim in respect thereof is to be
made against any indemnifying party under this Section 5.7, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly notified, to assume the defense thereof with counsel selected by the
indemnifying party and approved by the indemnified party (whose approval shall
not be unreasonably withheld); provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
5.7, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 5.7.
 
(d)            If the indemnification provided for in this Section 5.7 is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage, or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage, or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the alleged
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties' relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.
 
(e)            Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in an underwriting agreement
entered into in connection with an underwritten public offering are in conflict
with the foregoing provisions, the provisions in such underwriting agreement
shall control.
 
(f)            The obligations of the Company and Holders under this Section 5.7
shall survive the completion of the Offering.
 
5.8              Permitted Transferees. The rights to cause the Company to
register Registrable Securities granted to the Holders by the Company under this
Article 5 may be assigned in full by a Holder in connection with a transfer by
such Holder of its Registrable Securities, to (a) any partner or retired partner
of a Holder that is a partnership, or (b) any family member or trust for the
benefit of any individual Holder, provided that (i) such Holder gives prior
written notice to the Company; (ii) such transferee agrees to comply with the
terms and provisions of this Agreement; (iii) such transfer is otherwise in
compliance with this Agreement; and (iv) such transfer is otherwise effected in
accordance with applicable securities laws. Except as specifically permitted by
this Section 5.8, the rights of a Holder with respect to Registrable Securities
as set out herein shall not be transferable to any other person, and any
attempted transfer shall cause all rights of such Holder therein to be
forfeited.

 
 

--------------------------------------------------------------------------------

 

6.            MISCELLANEOUS
 
6.1              Any notice or other communication given hereunder shall be
deemed sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefore,
addressed as follows:
 
If to the Company, to it at:
 
Optex Systems, Inc.
1420 Presidential Drive
Richardson, TX 75081-2439
Attention: Stanley A. Hirschman, President


With a copy to:
 
Jolie G. Kahn, Esq.
61 Broadway, Suite 2820
New York, NY 10006
Facsimile: (866) 705-3071


If to the Subscriber, to the Subscriber's address indicated on the signature
page of this Agreement.
 
Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.
 
6.2             Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged.
 
6.3              Subject to the provisions of Section 5.8, this Agreement shall
be binding upon and inure to the benefit of the parties hereto and to their
respective heirs, legal representatives, successors and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.
 
6.4              Upon the execution and delivery of this Agreement by the
Subscriber, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of Units as herein provided, subject, however, to
the right hereby reserved by the Company to enter into the same agreements with
other subscribers and to add and/or delete other persons as subscribers.

 
 

--------------------------------------------------------------------------------

 

6.5              NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED
BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO SUCH STATE'S PRINCIPLES OF CONFLICTS
OF LAW. THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF THE COURTS
OF THE STATE OF DELAWARE AND THE FEDERAL DISTRICT COURTS SITUATED THEREIN AND
AGREE TO SAID VENUE.
 
6.6              In order to discourage frivolous claims the parties agree that
unless a claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefore.
 
6.7              The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
6.8              It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 
6.9              All of the representations and warranties contained in this
Subscription Agreement shall survive execution and delivery of this Subscription
Agreement and the undersigned's investment in the Company.
 
6.10             This Subscription Agreement shall be governed by, interpreted
under, and construed in accordance with, the internal laws of the State of New
York applicable to agreements made and to be performed within the State of New
York without regard to the principles of conflicts-of-Iaw thereof.
 
6.11            The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

 
 

--------------------------------------------------------------------------------

 

6.12            This Agreement may be executed in two or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.
 
6.13             Nothing in this Agreement shall create or be deemed to create
any rights in any person or entity not a party to this Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Subscription Agreement as
of ___________________, 200_.

 
 

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT COUNTERPART SIGNATURE PAGE
[COMPANY OR TRUST]
 
The undersigned hereby represents, warrants and covenants that the undersigned
is duly authorized by the prospective investor to take all requisite action on
the part of the prospective investor listed below to enter into this Agreement
and, further, that the prospective investor has all requisite authority to enter
into such Agreement.
 
The undersigned represents and warrants that each of the above representations,
agreements or understandings set forth herein applies to the prospective
investor and that the undersigned has authority under the charter, by-laws,
corporate resolutions or trust agreement of such prospective investor to execute
this Agreement.
 
Name of Company (Please type or print)


By:
 
Name:
 
Title:
 



Number of Units Subscribed for:
 
Amount of check enclosed:
         
$________________________


 
1

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT COUNTERPART SIGNATURE PAGE
[PARTNERSHIP]
 
If the prospective investor is a PARTNERSHIP, complete the following and enclose
a true copy of the Partnership Agreement of the prospective investor.
 
The undersigned hereby represents, warrants and covenants that the undersigned
is a general partner of the prospective investor named below, is duly authorized
by the prospective investor to enter into this Agreement, and that the
prospective investor has all requisite authority to enter into this Agreement
and set forth below are the names of all Partners of the prospective investor.
 
The undersigned represents and warrants that each of the above representations,
agreements or undertakings set forth herein applies to the prospective investor
and that the undersigned is authorized by such prospective investor to execute
this Agreement.
 
Name of Company (Please type or print)


By:
 
Name:
 
Title:
 



Names of Partners:
 
Signature:
                                   

(Add additional sheets if necessary)


Number of Units Subscribed for:
 
Amount of check enclosed:
         
$________________________


 
2

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT COUNTERPART SIGNATURE PAGE
[INDIVIDUAL]
 
If the prospective investor is an individual, please execute this Agreement
below.
 
Name of Company (Please type or print)


By:
 
Name:
 
Title:
 



And (if applicable)


By:
 
Name:
 
Title:
 



HOW UNITS WILL BE HELD:


Individually
________
JTWROS
________
TBTE
________



Number of Units Subscribed for:
 
Amount of check enclosed:
         
$________________________



*If investment is taken in joint names, both must sign.

 
3

--------------------------------------------------------------------------------

 

[ACCEPTANCE PAGE FOR SUBSCRIPTION AGREEMENT]
 
Agreed to and accepted as of ________________, 200_.



  Optex Systems, Inc.         
By:
   
Name:
   
Title:
 

 
 
4

--------------------------------------------------------------------------------

 

CERTIFICATE OF SIGNATORY
 
(To be completed if Units are being subscribed for by an entity)
 
I, ________________________, am the _________________ of
________________________ (the "Entity").
 
I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the. Subscription Agreement and to purchase and hold the
Units, and certify further that the Subscription Agreement has been duly and
validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.
 
IN WITNESS WHEREOF, I have executed this Subscription Agreement this _______ day
of ________________, 200_.
 

     
(Signature)

 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit 1
 
Investor Questionnaire

 
 

--------------------------------------------------------------------------------

 

INDIVIDUAL INVESTOR QUESTIONNAIRE


Investor Name: _______________________
 
The information contained in this Questionnaire is being furnished in order to
determine whether the undersigned Investor's subscription to purchase the Units
described in the Subscription Agreement may be accepted.
 
ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED
CONFIDENTIALLY.  The undersigned Investor understands, however, that the Company
may present this Questionnaire to such parties as it deems appropriate if called
upon to establish that the proposed offer to purchase the Units is exempt from
registration under the Securities Act of 1933, as amended, or meets the
requirements of applicable state securities or "blue sky" laws.  Further, the
undersigned Investor understands that the offering may be required to be
reported to the Securities and Exchange Commission and to various state
securities and "blue sky" regulators.
 
Please answer all questions.  If the answer is "none" or "not applicable,"
please so state.
 
INFORMATION REQUIRED OF EACH PROSPECTIVE INVESTOR:
 
1.
Name: __________________________________________________________________________ Age:________

 
 
Social Security Number: _____________________________________________ No. of
Dependents: ________



 
Marital Status: ____________________________________________ Citizenship:  _________________________

 

2.
Residence Address and Telephone Number: 
 
                       

 
3.
State in which you:




 
are licensed to drive? 
 

 

 
are registered to vote? 
 

 

 
file income tax returns? 
 



 
1

--------------------------------------------------------------------------------

 

4.
Employer and Position: 
 
           

 

5.
Business Address and Telephone Number: 
 
                       

 
6.
Business or professional education and the degrees received are as follows:




 
School
 
Degree
 
Year Received
                                                                               
                                       



7.
(a)
Individual income 2 years ago:
 
_____
 
$50,000 - $100,000
   
(exclusive of spouse's
 
_____
 
$100,000 - $200,000
   
income)
 
_____
 
over $200,000
               
(b)
Individual income last year:
 
_____
 
$50,000 - $100,000
   
(exclusive of spouse's
 
_____
 
$100,000 - $200,000
   
income)
 
_____
 
over $200,000
               
(c)
Estimated income this year:
 
_____
 
$50,000 - $100,000
   
(exclusive of spouse's
 
_____
 
$100,000 - $200,000
   
income
 
_____
 
over $200,000
               
(d)
Joint income, with spouse,
 
_____
 
$100,000 - $300,000
   
2 years ago:
 
_____
 
over $300,000
               
(e)
Joint income, with spouse,
 
_____
 
$100,000 - $300,000
   
last year:
 
_____
 
over $300,000
               
(f)
Estimated joint income,
 
_____
 
$100,000 - $300,000
   
with spouse, this year:
 
_____
 
over $300,000

 
2

--------------------------------------------------------------------------------


 
8.
Estimated net worth
 
_____
 
under $1,000,000
 
(may include joint net
 
_____
 
over $1,000,000
 
worth with spouse)
 
 
   



9.           Are you involved in any litigation, which, if an adverse decision
occurred, would materially affect your financial condition?   Yes
____   No ____   If yes, please provide details:
 
              
___________________________________________________________________________________________
 
              
___________________________________________________________________________________________
 
              
___________________________________________________________________________________________


10.         I consider myself to be an experienced and sophisticated investor or
am advised by a qualified investment advisor, all as required under the various
securities laws and regulations:  Yes ____   No ____


11.         I understand the full nature and risk of an investment in the Units,
and I can afford the complete loss of my entire investment.   Yes ____   No ____
    

12.         I am able to bear the economic risk of an investment in the Units
for an indefinite period of time and understand that an investment in the Units
is illiquid.  Yes ____   No ____


13.         I further understand that I will be required to agree not to dispose
of the Units except in compliance with Rule 144 under the Act or any other
conditions contained in the accompanying Subscription Agreement.  Yes ____   No
____


14.         Have you participated in other private placements of securities?
Yes ____   No ____


15.         I have, either individually or together with a Purchaser
Representative (as that term is defined in Regulation D of the General Rules and
Regulations under the Act), such knowledge and experience in financial,
investment and business matters that the I am capable of evaluating the merits
and risks of the prospective investment in the securities of the Company.  Yes
____   No ____


  I understand that the Company will be relying on the accuracy and completeness
of my responses to the foregoing questions and I represent and warrant to the
Company as follows:
 
  The answers to the above questions are complete and correct and may be relied
upon by the Company whether the offering in which I propose to participate is
exempt from registration under the Act and the securities laws of certain
states;
 
  I will notify the Company immediately of any material change in any statement
made herein occurring prior to the closing of any purchase by me of an interest
in the Company; and
 
3

--------------------------------------------------------------------------------


 
I am able to bear the economic risk of the investment and currently could afford
a complete loss of such investment.
 
IN WITNESS WHEREOF, I have executed this Investor Questionnaire this
_________________________, 200___ and declare that it is truthful and correct to
the best of my knowledge.



     
Signature of Prospective Investor
         
Signature of Prospective Investor

 
 
4

--------------------------------------------------------------------------------

 

CORPORATION INVESTOR QUESTIONNAIRE


Investor Name: _____________________________________ (the “Corporation”)
 
The information contained in this Questionnaire is being furnished in order to
determine whether the undersigned Corporation's subscription to purchase the
Units described in the Subscription Agreement may be accepted.
 
ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED
CONFIDENTIALLY.  The undersigned Corporation understands, however, that the
Company may present this Questionnaire to such parties as it deems appropriate
if called upon to establish that the proposed offer to purchase the Units is
exempt from registration under the Securities Act of 1933, as amended, or meets
the requirements of applicable state securities or "blue sky" laws.  Further,
the undersigned Corporation understands that the offering may be required to be
reported to the Securities and Exchange Commission and to various state
securities and "blue sky" regulators.
 
I.
PLEASE CHECK ANY OF STATEMENTS 1-4 BELOW THAT APPLIES TO THE CORPORATION.



___ 1. The undersigned Corporation: (a) has total assets in excess of
$5,000,000; and (b) was not formed for the specific purpose to purchase the
Units.


___ 2. Each of the stockholders of the undersigned Corporation is able to
certify that such stockholder meets at least one of the following two
conditions:


a.          the stockholder is a natural person whose individual net worth or
joint net worth with his or her spouse exceeds $1,000,000; or
 
b.          the stockholder is a natural person who had an individual income in
excess of $200,000 in each of the last 2 years and who reasonably expects an
individual income in excess of $200,000 in the current year.


___ 3. Each of the stockholders of the undersigned Corporation is able to
certify that such stockholder is a natural person who, together with his or her
spouse, has had a joint income in excess of $300,000 in each of the last 2 years
and who reasonably expects a joint income in excess of $300,000 in the current
year.


___ 4. The undersigned Corporation is:


a.          a bank as defined in Section 3(a)(2) of the Securities Act; or
 
b.         a savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; or
 
1

--------------------------------------------------------------------------------


 
c.          a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended; or
 
d.          an insurance company as defined in Section 2(13) of the Securities
Act; or
 
e.          an investment company registered under the Investment Company Act of
1940, as amended, or a business development company as defined in Section
2(a)(48) of the Investment Company Act of 1940, as amended; or
 
f.           a small business investment company licensed by the U.S. Small
Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended; or
 
g.          an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, or a Massachusetts or similar business trust
or Company not formed for the specific purpose to purchase the Units offered
hereby, with total assets in excess of $5,000,000; or
 
h.          a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended.


II. 
OTHER CERTIFICATIONS.



By signing the Signature Page, the undersigned certifies the following:


(a)           that the Corporation's purchase of the Units will be solely for
the Corporation's own account and not for the account of any other person or
entity; and


(b)           that the Corporation's name, address of principal place of
business, place of incorporation, and taxpayer identification number as set
forth in this Questionnaire are true, correct, and complete.


III. 
GENERAL INFORMATION.



(a)           PROSPECTIVE PURCHASER (THE CORPORATION)



 
Name: 
  




 
Principal Place of Business: 
   

(Number and Street)



 
Address for Correspondence (if different): 
 

(Number and Street)


Telephone Number:  (_____) _________________  
 
2

--------------------------------------------------------------------------------


 

 
State of Incorporation: _________________________________ Date of Formation:
 



Taxpayer Identification Number: ___________________________


Number of Stockholders: _________________________________


(b)           INDIVIDUAL WHO IS EXECUTING THIS QUESTIONNAIRE ON BEHALF OF THE
CORPORATION



 
 Name:  
 




 
Position or Title: 
  



The undersigned understands that the Company is relying upon the representations
set forth above in determining whether to accept the subscription being
tendered.



     
Name of Corporation
     
By:
     
*Signature of Authorized Officer
         
Title (If Signed on Behalf of Entity)
         
Print Name
         
Date



*           Signature must match signatory to attached Subscription Agreement.

 
3

--------------------------------------------------------------------------------

 

PARTNERSHIP INVESTOR QUESTIONNAIRE
 


Investor Name: ___________________________________ (the “Partnership”)
 
The information contained in this Questionnaire is being furnished in order to
determine whether the undersigned Partnership’s subscription to purchase the
Units described in the Company’s Subscription Agreement may be accepted.
 
ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED
CONFIDENTIALLY.  The undersigned Partnership understands, however, that the
Company may present this Questionnaire to such parties as it deems appropriate
if called upon to establish that the proposed offer to purchase the Units is
exempt from registration under the Securities Act of 1933, as amended, or meets
the requirements of applicable state securities or "blue sky" laws.  Further,
the undersigned Partnership understands that the offering may be required to be
reported to the Securities and Exchange Commission and to various state
securities and "blue sky" regulators.
 
I.
PLEASE CHECK ANY OF STATEMENTS 1-3 BELOW THAT APPLIES TO THE PARTNERSHIP.

 
___ 1.                 The undersigned Partnership: (a) has total assets in
excess of $5,000,000; and (b) was not formed for the specific purpose to
purchase the Units.


___ 2.                 Each of the partners of the undersigned Partnership is
able to certify that such partner meets at least one of the following two
conditions:


a.           the partner is a natural person whose individual net worth or joint
net worth with his or her spouse exceeds $1,000,000; or


b.           the partner is a natural person who had an individual income in
excess of $200,000 in each of the last 2 years and who reasonably expects an
individual income in excess of $200,000 in the current year.

 
___ 3.                 Each of the partners of the undersigned Partnership is
able to certify that such partner is a natural person who, together with his or
her spouse, has had a joint income in excess of $300,000 in each of the last 2
years and who reasonably expects a joint income in excess of $300,000 during the
current year.
 
4

--------------------------------------------------------------------------------


 
II. 
OTHER CERTIFICATIONS.



By signing the Signature Page, the undersigned certifies the following:


1.           that the Partnership's purchase of the Units will be solely for the
Partnership's own account and not for the account of any other person or entity;
and


2.           that the Partnership's name, address of principal place of
business, place of incorporation, and taxpayer identification number as set
forth in this Questionnaire are true, correct, and complete.


IV. 
GENERAL INFORMATION.



1.           PROSPECTIVE PURCHASER (THE PARTNERSHIP)
 

 
Name:  
 

 

 
Principal Place of Business For Correspondence: 
 

 
Telephone Number:  (_____) ____________________________


State of Certification: ____________________________ Date of
Formation: ________________

 
Taxpayer Identification Number: ____________________________


Number of Partners: ____________________________


2.           INDIVIDUAL WHO IS EXECUTING THIS QUESTIONNAIRE ON BEHALF OF THE
PARTNERSHIP



 
 Name:  
 




 
Position or Title: 
  

 
The undersigned understands that the Company is relying upon the representations
set forth above in determining whether to accept the subscription being
tendered.
 
5

--------------------------------------------------------------------------------


 

     
Name of Partnership
     
By:
         
Name: 
         
Its:
 


 
6

--------------------------------------------------------------------------------

 